EXHIBIT 10.2

 
As of January 10, 2008




Platinum Studios
11400 West Olympic Blvd.
14th Flr.
Los Angeles, CA 90064
ATTN:  Scott Rosenberg


RE:           "DEAD OF NIGHT"


Gentlemen:


Reference is made to the agreement, dated as of January 10, 2008, between
Platinum Studios ("Platinum") and Hyde Park Entertainment, Inc. ("HPE") (the
"Agreement") with respect to the proposed theatrical motion picture presently
entitled "DEAD OF NIGHT" (the "Picture").


Notwithstanding anything to the contrary in Paragraph 7 of the Agreement,
Platinum and HPE have agreed that all the Interactive Software Game Rights (as
defined in Exhibit "B" to the Agreement) and the Picture-Related Merchandising
Rights (as defined in Exhibit "B" to the Agreement") shall be owned and
controlled jointly by HPE and Platinum, and HPE and Platinum shall mutually
agree upon how such rights are to be exploited.  On the condition that the
production lender agrees to the following "separate pot", all revenues from the
exploitation of the Picture-Related Merchandising Rights and the Interactive
Software Game Rights shall be shared 50/50 between HPE and Platinum, with any
third party payments (e.g., artist royalties) coming off the top.  The revenues
from the Picture-Related Merchandising Rights and the Interactive Software Game
Rights shall not be crossed with the revenues from the Picture or any Subsequent
Production or any Sequential Production.  If the production lender for the
Picture or any Subsequent Production or Sequential Production, as
applicable,  does not agree to the foregoing, then all such revenues shall go
into the "pot" referred to in Paragraph 6(c) of the Agreement and be accounted
for as provided for therein.  The rights of HPE set forth in this paragraph
shall continue beyond and shall not be cut off after the End Date (as defined in
the Agreement).


HPE and Platinum acknowledge that as part of the financing of the Picture, Brash
Entertainment ("Brash") may become an equity investor by the purchase of the
electronic gaming rights to the Picture of an equity investment of US$2 million
or more.  HPE and Platinum acknowledge that to the extent the Brash equity
investment is not used for purposes of financing the costs of the Picture, then
any excess, if any, shall go into the Interactive Software Game rights "pot"
with the revenues split as indicated above.  For example, if the Brash equity
investment is $2 million and $1.75 million of this amount is needed to finance
the production of the Picture, only the additional $250,000 would go into the
separate "pot".
 
 
1

--------------------------------------------------------------------------------

 
 
As set forth in the Agreement, as part of Platinum's Reserved Rights, Platinum
will control all generic property licensing and merchandising rights ("Generic
Rights"), but until the End Date (as defined in the Agreement), as it may be
extended, HPE shall receive fifty percent (50%) of the Net Revenues derived
therefrom.  For purposes of the foregoing, "Net Revenues" shall mean all
revenues derived from the licensing and other exploitation of the Generic Rights
after deduction of  a ten percent (10%) administration/distribution fee to
Platinum and all third party royalties and similar creative participations.


If the foregoing accurately sets forth our understanding, please so indicate by
signing below.
 
 

  Very truly yours,           HYDE PARK ENTERTAINMENT, INC.                
 
By:
/s/ Ashok Amritraj       Chairman  




AGREED TO AND ACCEPTED:                     PLATINUM STUDIOS                    
By
/s/Scott Mitchell Rosenberg
   
 
   
 
   
 
   
 
   
 
 



 
 
 
 
8129.119 DN/kkm
May 13, 2008 418499.6
 
 
2